oral OPINION.
The power of a court to relieve from a forfeiture of a bail bond includes the power to relieve upon terms, spoken of in the authorities as “partial remission.” This power the trial judge did not believe the circuit court to possess in the absence of statute. The contention of the Territory that the court exercised its discretion and hence unless abused, its denial of the motion of the sureties is not reviewable, is not borne out by the judge’s opinion. He denied the existence in the court of the power to partially remit and in this there was error.
The exceptions of the sureties are sustained and the cause remanded for further proceedings not inconsistent with this opinion.